Case 1:20-cv-20079-AHS Document 65 Entered on FLSD Docket 07/13/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No.: 20-cv-20079-SINGHAL/Louis

      BRUCE MUNRO,

           Plaintiff,

      v.

      FAIRCHILD TROPICAL BOTANIC
      GARDEN, INC., NIGHT GARDEN, LLC,
      KILBURN LIVE, LLC, ZHONGSHAN G-
      LIGHTS LIGHTING CO., LTD., and
      NANETTE M. ZAPATA,

           Defendants.
      ________________________________/

                          ORDER ON MOTION TO DISMISS OR
                        MOTION FOR MORE DEFINITE STATEMENT

           THIS CAUSE is before the Court on Defendants’ Motion to Dismiss Complaint and

  Motion for More Definite Statement (“Motion”) (DE [35]). The Court has reviewed the

  Motion, Plaintiff’s response in opposition (DE [40]), Defendants’ reply in support (DE [42]),

  as well as the Complaint (DE [1]), the record before the Court, and relevant case law.

  Additionally, the parties presented oral argument to the Court on April 9, 2020. For the

  following reasons, the Motion to Dismiss is DENIED.1

  I.       BACKGROUND

           Plaintiff Bruce Munro is an internationally acclaimed artist in England that

  specializes in light fixtures. Compl. ¶¶ 1, 14–15. From 2008 to 2013, he created and

  exhibited the several works including: “Forest of Light,” “River of Light,” “Field of Light,”


  1
   The Court has reviewed and assessed the Motion for a More Definite Statement. The
  motion is DENIED without further comment.
Case 1:20-cv-20079-AHS Document 65 Entered on FLSD Docket 07/13/2020 Page 2 of 6



  “Fireflies,” “Water-Towers,” and “Brass Monkeys” (collectively, “Works”). See id. ¶¶ 28–

  34. Each of the Works is federally registered under United States copyright law and

  protected internationally under the Berne Convention. Id. ¶ 34. He has not authorized or

  licensed any exploitation of the works or their associated copyrights. Id. ¶ 36.

         Munro brings this action for copyright infringement and violations of copyright

  management information against Defendants arising in connection with, what he alleges

  was, unauthorized commercial exploitation and appropriation of the Works. Id. ¶ 8.

  Specifically, he alleges Defendants imported, installed, and publicly displayed “visually

  indistinguishable copies” of his original sculptural artwork for a for-profit public event

  called the “NightGarden” in Coral Gables, Florida, for which they advertised using images

  of those replicas. Id. ¶ 53. In an area of NightGarden titled “Mystic Mushrooms,” Munro

  claims Defendants displayed lights that unlawfully replicated his protected works. Id.

         He alleges Defendant G-Lights Lighting Co., Ltd. (“G-Lights”) continues to make,

  sell, advertise for sale, and import into the United States unauthorized infringing copies

  and derivatives of the Works. Id. ¶ 37. G-Lights maintains multiple online stores in the

  United States market that sell the unauthorized copies and derivatives of the Works.

  Id. ¶ 38. Attached to the Complaint, Munro has included screenshots of the online stores.

  See Exs. C–F to Compl. (DE [1-13]–[1-16]). For example, in Exhibit C to the Complaint,

  he has attached a screenshot of the online store that sells and advertises “Forest of Light,”

  “River of Light,” and “Field of Light.” See Ex. C to Compl. (DE [1-13]). In total, Munro has

  attached to the Complaint a comprehensive—and seemingly exhaustive—trove of

  screenshots from online stores where G-Lights allegedly copies and, without permission,

  sells replicas of the Works. See also Compl. ¶¶ 46–50 (explaining in detail the ways




                                               2
Case 1:20-cv-20079-AHS Document 65 Entered on FLSD Docket 07/13/2020 Page 3 of 6



  Defendants—specifically G-Lights—has copied the Works, including descriptions and

  physical layouts of the lighting).

  II.    LEGAL STANDARD ON A MOTION TO DISMISS

         “‘When evaluating a motion to dismiss under Rule 12(b)(6), the question is whether

  the complaint contain[s] sufficient factual matter, accepted as true, to state a claim to relief

  that is plausible on its face.’” Worthy v. City of Phenix City, 930 F.3d 1206, 1217 (11th

  Cir. 2019) (alteration in original) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see

  also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility

  when the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.’” Worthy, 930 F.3d at

  1217 (quoting Iqbal, 556 U.S. at 678). The Court is guided by the well-known principle

  that, on a motion to dismiss for failure to state a claim, the Court assumes all well-pleaded

  allegations in the Complaint are true and views them in the light most favorable to the

  plaintiff. Jackson v. Okaloosa Cty., 21 F.3d 1532, 1534 (11th Cir. 1994).

         Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a “short

  and plain statement of the claim showing that the pleader is entitled to relief.” To satisfy

  this pleading requirement, a complaint must plead facts that would satisfy the elements

  of a claim. Iqbal, 556 U.S. at 679. Although a complaint does not need detailed factual

  allegations, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’

  requires more than labels and conclusions, and a formulaic recitation of the elements of

  a cause of action will not do.” Twombly, 550 U.S. 544, 555 (2007).




                                                 3
Case 1:20-cv-20079-AHS Document 65 Entered on FLSD Docket 07/13/2020 Page 4 of 6



  III.     DISCUSSION

           “Not all copying . . . is copyright infringement.” Feist Publ’ns, Inc. v. Rural Tel.

  Serv. Co., 499 U.S. 340, 361 (1991).          To make a prima facie case for copyright

  infringement, a plaintiff must allege two elements: “(1) ownership of a valid copyright, and

  (2) copying of constituent elements of the work that are original.” Id.

           A.     Ownership of a Valid Copyright

           Generally, an “author has a valid copyright in an original work at the moment it is

  created—or, more specifically, fixed in any tangible medium of expression.”             Orig.

  Appalachian Artworks, Inc. v. Toy Loft, Inc., 684 F.2d 821, 823 n.1 (11th Cir. 1982). A

  work is “original” if it exhibits a “minimal degree of creativity.” Feist Publ’ns, 499 U.S. at

  345. “Whether a work is sufficiently original to warrant copyright protection is a question

  of fact.” Home Legend, LLC v. Mannington Mills, Inc., 784 F.3d 1404, 1409 (11th Cir.

  2015).

           Defendants argue Munro has failed to allege specific copyright protection for any

  of the Works except “Field of Lights.” Indeed, upon reviewing the complaint, the Court

  notes Munro specifically alleges a United States copyright registration for Field of Lights,

  see Compl. ¶ 32, and then alleges only general facts about the other works’ copyright

  protection. But this is sufficient at this stage of the action; Defendants seek to hold the

  complaint up to a standard substantially more exacting than Rule 8(b) requires. See Am.

  Inst. of Physics v. Schwegman Lundberg & Woessner, P.A., 2012 WL 3799647, at *3 (D.

  Minn. July 2, 2012) (“Plaintiffs have alleged that Defendants copied their protected works;

  they need not suffuse their Complaint with details regarding when, or the precise manner

  in which, such copying occurred.”).




                                                4
Case 1:20-cv-20079-AHS Document 65 Entered on FLSD Docket 07/13/2020 Page 5 of 6



         Defendants further argue that Munro fails to allege a valid copyrightable element

  in the Works because, in their interpretation of the Copyright Act, only “pictorial, graphic,

  and sculptural works” are protected. See 17 U.S.C. § 102(a)(5). Munro responds to this

  argument, reframing it as Defendants’ “dismissive” attempt to disparage the Works as

  “not art.” The Court declines to enter this tit for tat; it does not speak to the Court’s role

  in adjudicating matters agreeable to the Constitution and laws to determine what “is art.”

  Suffice it to say, the Works are protectable under the Copyright Act as sculptures.2

         B.     Copying of Constituent Elements of the Work

         To show the second prong, the complaint ordinarily should indicate that (1)

  defendants had access to the copyrighted work, and (2) the works are so “substantially

  similar” that “an average lay observer would recognize the alleged copy as having been

  appropriated from the original work.” Calhoun v. Lilenas Publ’g, 298 F.3d 1228, 1232

  (11th Cir. 2002). “Access” is present if the defendant had a “reasonable possibility of

  viewing plaintiff’s work—not a bare possibility,” Herzog v. Castle Rock Entm’t, 193 F.3d

  1241, 1250 (11th Cir. 1999), and “may be inferred from wide dissemination” of plaintiff’s

  work, Olem Shoe Corp. v. Wash. Shoe Co., 2011 WL 6202282, at *16 (S.D. Fla. Dec. 1,

  2011). Determining whether two works are substantially similar usually warrants a side-

  by-side comparison to identify whether the protected elements and elements in the

  allegedly infringing work are so alike that a layperson would view the two works as


  2
    Munro cites to Munro v. Lucy Activewear, Inc., 899 F.3d 585, 591 (8th Cir. 2018). There,
  the Eighth Circuit Court of Appeals wrote, “Munro’s light-based artwork and installations
  are sculptures and, as such, are copyrightable.” However, Munro’s cherry-picking this
  quotation is slightly out of context. In that case, it was the defendant that argued Munro’s
  works were copyrightable, persuading the circuit court of a federal-law preemption issue.
  Because “Munro d[id] not contest that his works fall within the subject matter of copyright,”
  the court found “that Munro’s claim meets the first element of preemption.” Id.



                                                5
Case 1:20-cv-20079-AHS Document 65 Entered on FLSD Docket 07/13/2020 Page 6 of 6



  substantially similar. See Bridgmon v. Array Sys. Corp., 325 F.3d 572, 576–77 (5th Cir.

  2003).

           Munro has satisfied this second prong. The Complaint includes factual allegations

  and examples by way of photographs of NightGarden’s replicas. These examples show,

  as Munro argues, displays that are highly comparable to his works. As the case law

  instructs, the best assessment on a motion to dismiss is a simple side-by-side comparison

  of the original works and the replica works.      Feist Publ’ns, 499 U.S. at 345; Eng'g

  Dynamics, Inc. v. Structural Software, Inc., 26 F.3d 1335, 1348 (5th Cir. 1994) (holding

  that the “copying” prong is demonstrated through either access plus substantial similarity,

  “striking similarity,” or a simple side-by-side comparison where the allegedly infringing

  work extensively copies the subject work almost verbatim).

           For the foregoing reasons, the motion to dismiss is DENIED. Defendants are

  ORDERED file an answer to the Complaint within fourteen (14) days from the date of this

  order.

           DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 13th day of

  July 2020.




  Copies to counsel via CM/ECF




                                               6
